DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MARIELA BORRELLO,
                              Appellant,

                                      v.

                        WALMART STORE, INC.,
                             Appellee.

                               No. 4D20-442

                               [June 10, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE16-
002213.

   Mariela Borrello, Plantation, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed. Fla.R.App.P. 9.315(a).

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.